Citation Nr: 0113309	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-11 762	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California



THE ISSUE

Entitlement to a higher level of special monthly compensation 
based upon increased impairment resulting from service-
connected disabilities, under the provisions of 38 U.S.C.A. 
§ 1114(r)(1), or upon a demonstrated need for a higher level 
of aid and attendance, under the provisions of 38 U.S.C.A. 
§ 1114(r)(2).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from April 1965 to March 1967.  

The veteran suffers from multiple sclerosis, a progressively 
degenerative disease.  Service connection for multiple 
sclerosis has been in effect since 1974.  Currently, his 
service-connected disabilities manifestations of multiple 
sclerosis include, loss of use of his right hand and right 
foot, instability of the cervical spine requiring a brace, 
bowel dysfunction, peripheral neuropathy of the left upper 
extremity, depression and anxiety, optic neuritis, neurogenic 
bladder dysfunction, peripheral neuropathy of the left lower 
extremity, hemorrhoids, bilateral hearing loss, and 
impotency.  A combined 100 percent disability rating is in 
effect, as is special monthly compensation for loss of use of 
a creative organ (38 U.S.C.A. § 1114(k)); loss of use of one 
hand and one foot (38 U.S.C.A. § 1114(l)); and loss of use of 
one hand and one foot with additional disabilities, bowel 
dysfunction, depression, peripheral neuropathy of the left 
arm, and other residuals of multiple sclerosis independently 
ratable at 50 percent or more (38 U.S.C.A. § 1114(p)).  
Additionally, he had been awarded special housing assistance, 
automobile and adaptive equipment, and a clothing allowance 
to assist him in coping with his disabilities.

The veteran's representative argues that a higher level of 
special monthly compensation is warranted based upon 
increased impairment resulting from service-connected 
disabilities, under the provisions of 38 U.S.C.A. 
§ 1114(r)(1), or upon a demonstrated need for a higher level 
of aid and attendance, under the provisions of 38 U.S.C.A. 
§ 1114(r)(2).  In support of these arguments, the 
representative asserts that the veteran's various 
disabilities have not been rated highly enough to reflect the 
actual impairment resulting from each.  Particularly, the 
representative asserts that the veteran should be considered 
to have lost the use of both lower extremities, and that a 
higher rating should be warranted for his bowel dysfunction 
and bladder dysfunction on the basis that he has loss of anal 
and bladder sphincter control and thus has suffered a genuine 
inability to attend to the wants of nature.

Review of the veteran's claims file reveals that the most 
recent VA examinations conducted for purposes of evaluating 
his level of impairment are dated in 1998.  Especially given 
the progressive nature of the veteran's disease, 
contemporaneous examinations are crucial for adequate 
adjudication of his serious claims.  To constitute a useful 
and pertinent rating tool, rating examinations must be 
sufficiently contemporaneous to allow adjudicators to make an 
informed decision regarding the veteran's current level of 
impairment.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

The veteran's own statements indicate that he receives all 
his medical treatment from VA providers.  There are currently 
no VA outpatient treatment reports of record.  Given the 
severity of the veteran's condition, as reflected in the 
available medical evidence and the veteran's contentions, an 
updated evaluation of the veteran's condition may be in order 
to determine whether there is a basis for granting the 
benefits sought. 

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded VA 
examinations by appropriate specialists 
to identify whether he requires a higher 
level of personal health-care services in 
his home or alternatively whether he 
meets the criteria for separate awards of 
special monthly compensation at lower 
levels, adding up to higher special 
monthly compensation award.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiners should be 
conducted in conjunction with the 
examinations and the results made 
available to the examiners for review.  
The examiners are requested to comment 
with specificity upon the extent of the 
veteran's remaining function and his care 
requirements for daily living.  The 
complete rationale for all opinions 
proffered should be fully explained.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal cannot be granted based upon 
the evidence obtained during the VA 
examinations, then the RO should obtain 
all records of recent VA medical 
treatment afforded to the veteran which 
are not contained in his claims file for 
inclusion in the file.

3.  After this development has been 
completed to the extent possible, the RO 
should again review the record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


